DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claim 11 is  objected to because of the following informalities:  "second blocking elements into a blocking position the spring element of the blocking device and the spring" should read "second blocking elements into a blocking position, the spring element of the blocking device and the spring" (insert comma to separate thoughts).  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3, 4, 6, 10 and 11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 and 6 recites the limitation "the first bearing element."  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 and 6 recites the limitation "the second bearing element." There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102a(1) as being anticipated by Minakuchi (US 20040154940 A1).
	With respect to claim 1, Minakuchi discloses an instrument case (2 figure 1 below) for receiving a string instrument (1 figure 1 below), with a housing (12 figure 1 below), with a receiving region (21 figure 1 below), delimited by the housing (12 figure 1 below), for receiving an instrument (2 figure 1 below) and with at least one neck support module (24, 31 figure 1 below) comprising a neck support unit (24 figure 1 below) for supporting an instrument neck (4 figure 1 below), wherein the neck support module (24, 27, 31 figure 1 below) comprises a bearing unit (31, 27, 24 figure 1 below) having two bearing elements (31, 27 figure 1 below) and supporting the neck support unit (24 figure 1 below) in the receiving region (21 figure 1 below) in an adjustable manner (abstract).  

    PNG
    media_image1.png
    666
    835
    media_image1.png
    Greyscale

With respect to claim 2, Minakuchi discloses the instrument case according to claim 1 (above), wherein the bearing unit (31, 27, 24 figure 1 above) is embodied as a linear bearing unit.  
With respect to claim 3, Minakuchi discloses the instrument case according to claim 1 (above), wherein the first bearing element of the bearing unit (31, 27, 24 figure 1 above) is embodied as a bearing rail (27 figure 1 above) and is firmly connected to the housing (12 figure 1 above).  
With respect to claim 4, Minakuchi discloses the instrument case according to claim 3 (above), wherein the second bearing element (31 figure 1 above) of the bearing unit (31, 27, 24 figure 1 above) is embodied as a bearing carriage and is connected to the neck support unit (24 figure 1 above).  
	With respect to claim 5, Minakuchi discloses the instrument case according to claim 1, wherein the bearing unit (31, 27, 24 figure 1 above) comprises a blocking device (28 and fastener figure 1 above), which is configured for a blocking of the bearing elements (31, 27 figure 1 above) of the bearing unit in different positions. (page 2 [0025])
	With respect to claim 6, Minakuchi discloses the instrument case according to claim 1 (above), wherein the bearing unit (31, 27, 24 figure 1 above) comprises a blocking device (28 and fastener figure 1 above), which is configured for a blocking of the bearing elements (31, 27 figure 1 above) of the bearing unit in different positions and wherein the blocking device comprises at least one first blocking element (hole 28 closest to 27 figure 1 above), which is connected to the first bearing element (27 figure 1 above), and at least one second blocking element (fastener for hole 28 figure 1 above), which is connected to the second bearing element (31 figure 1 above) and is implemented correspondingly.  
	With respect to claim 7, Minakuchi discloses the instrument case according to claim 6, wherein the first blocking element (hole 28 closest to 27 figure 1 above) comprises a toothing (threading page 2 [0025]) and that the second blocking element (fastener for hole 28 figure 1 above) comprises a corresponding toothing, which engage into each other in a form-fit manner for a blocking.  
	With respect to claim 12, Minakuchi discloses a neck support module (24, 27, 31 figure 1 above) according to claim 1 (above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Minakuchi (US 20040154940 A1) in view of Aaland (US 20150034636 A1).
With respect to claims 8-11, the references as applied to claim 5, above, disclose all the limitations of the claims except for wherein the blocking device comprises a spring element, which is configured to press the first and second blocking elements into a blocking position (claim 8), wherein the blocking device comprises an actuation mechanism, by means of which the blocking device is manually adjustable between a blocking position and a release position (claim 9), wherein the blocking device comprises an actuation mechanism, by means of which the blocking device is manually adjustable between a blocking position and a release position and wherein the actuation mechanism comprises at least one actuation member, which is connected to the at least one second blocking element, and a spring element, against whose spring force the actuation member is deflectable (claim 10), and wherein the blocking device comprises a spring element, which is configured to press the first and second blocking elements into a blocking position the spring element of the blocking device and the spring element of the actuation mechanism are implemented integrally with each other (claim 11). However, in a similar field of endeavor, namely adjustable connection points, Aaland, taught of a structure in figure 26, below, that features a blocking device (64), a spring element of the blocking device (64), an actuation mechanism (60), and a spring element of the actuation mechanism. As an entity, these elements function such that when the actuation mechanism is activated, the spring element is compressed and the blocking elements are pulled inward to a release position. However, when not activated the device is in a blocking position. (page 5 [0084]) The reason being that the linear tooth pattern of Aalands with the interior wedged surface creates “a locking mechanism that will not likely loosen during shipping” (page 1 [0010]) in comparison to a countersunk bolt hole, where the securement relies upon the bottom threading which is akin the threaded securement of Minakuchi. Therefore, it would have been obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the blocking device of Minakuchi to include the blocking device as taught by Aaland in order to allow for a locking mechanism that is less likely to loosen during shipping.

    PNG
    media_image2.png
    663
    410
    media_image2.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYMREN K SANGHERA whose telephone number is (571)272-5305. The examiner can normally be reached Mon - Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.K.S./Examiner, Art Unit 3735     

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735